139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard Ross BUTLER, Plaintiff-Appellant,v.The TRAVELERS INSURANCE COMPANY, Defendant-Appellee.
No. 97-35739.D.C. No. CV-96-00115-CL.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the District of Montana Charles C. Lovell, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Howard Ross Butler appeals pro se the district court's summary judgment in favor of The Travelers Insurance Company in Butler's diversity action alleging conversion, collusion to defraud, and fraud, arising when Travelers complied with an Internal Revenue Service demand for annuity payments, which Travelers owed to Butler as part of his retirement plan.  The IRS levied Butler's property for his failure to pay delinquent income taxes.  We agree with the district court's analysis in its order filed May 16, 1997, and affirm for the reasons stated therein.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3